                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


UNITED STATES OF AMERICA,
                                                 CR-12-54-GF-BMM
                Plaintiff,
      vs.

LOUIE BEARCHILD,                                        ORDER

                Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on January 14, 2020. (Doc. 91.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Thomas v. Arn, 474 U.S. 140, 153-52

(1986). This Court will review Judge Johnston’s Findings and Recommendations,

however, for clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach.,

Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).
      Judge Johnston conducted a revocation hearing on January 14, 2020. (Doc.

87.) The United States accused Bearchild of violating his conditions of supervised

release 1) by using marijuana; and 2) by failing to complete his 60-day impatient

drug treatment. (Doc. 84.)

      At the revocation hearing, Bearchild admitted that he had violated the

conditions of his supervised release 1) by using marijuana; and 2) by failing to

complete his 60-day impatient drug treatment . (Doc. 87.) Judge Johnston found

that Bearchild’s violations warrant revocation, and recommended that Bearchild be

incarcerated for 6 months with 21 months of supervised release to follow. (Doc.

91 at 4.) Bearchild waived his right to allocute before the undersigned and the 14

day right to appeal. (Doc. 87.)

      The violations prove serious and warrant revocation of Bearchild’s

supervised release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 91) are ADOPTED IN FULL.

       IT IS FURTHER ORDERED that Defendant Louie Bearchild be

incarcerated for a term of 6 months, with 21 months of supervised release to

follow. Bearchild should be subject to the same supervised release conditions

imposed previously with on exception. Bearchild should not be required to serve
the first 60 days of supervised release at an inpatient substance abuse treatment

facility.

       DATED this 16th day of January, 2020.
